DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0074694, Butte.
	In regards to claim 11, in Figure 4 and paragraphs detailing said figures, Butte discloses a gasket (43) comprising: an outer surface; an inner surface opposing the outer surface; an aperture through the outer and inner surfaces; an alignment rib disposed on the outer surface and extending about the aperture, the alignment rib configured to substantially align with an alignment channel of a ferrule rim; a primary rib disposed on the outer surface of the gasket concentrically within the alignment rib; and an inner edge of the gasket that tapers inwardly toward the aperture; wherein the gasket is arranged and configured to be overmold within an overmold channel within a gasket channel of a flow reducer, the gasket extending within one or more cavities within the overmold channel.
	Note, the flow reducer is not considered part of the claimed invention.
	In regards to claim 12, in figure 4 and paragraphs detailing said figures, Butte discloses the gasket is configured for overmolding within a ferrule.
	In regards to claim 13, in figure 4 and paragraphs detailing said figures, Butte discloses the gasket comprises silicone and a material of the ferrule comprises a different material.
	In regards to claim 14, in figure 4 and paragraphs detailing said figures, Butte discloses a stop disposed on the outer surface of the gasket and extending about an outer edge of the gasket, the stop having a surface tapering radially toward the aperture.
	In regards to claim 15, in figure 4 and paragraphs detailing said figures, Butte discloses a secondary rib disposed on the outer surface of the gasket concentrically between the alignment rib and the primary rib.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Applicant argues that independent claim 11 has been amended to include the limitations of dependent claim 3 to overcome the prior art rejection. The Examiner disagrees. The flow reducer is not considered part of the claimed invention of a gasket. Therefore, the prior art meets the claim limitations.
Allowable Subject Matter
Claims 1, 4-10, 16, 17 and 19-20 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679